          Case 3:20-cr-00251-BR         Document 16        Filed 02/26/21    Page 1 of 1




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
PAMELA PAASO
Assistant United States Attorney
pamela.paaso@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

UNITED STATES OF AMERICA                               3:20-cr-00251-BR

               v.
                                                       GOVERNMENT’S MOTION TO
ELLA DEANNE MILLER,                                    DISMISS INFORMATION WITH
                                                       PREJUDICE
               Defendant.
                                                       Rule 48(a) Fed. R. Crim. P.


       United States of America moves to dismiss the information filed on July 22, 2020 with

prejudice in the interest of justice. Fed. R. Crim. P. 48(a).

       Dated: February 26, 2021

                                                       Respectfully submitted,

                                                       BILLY J. WILLIAMS
                                                       United States Attorney

                                                       s/ Pamela Paaso
                                                       PAMELA PAASO
                                                       Assistant United States Attorney




Motion to Dismiss Information with Prejudice                                               Page 1
